The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 20 July 2022. 
Claims 1-28 are pending and claims 1-11, and 27-28 examined.  Claims 1-9 are currently amended.  Claims 12-26 are withdrawn.  Claims 27-28 are new.
Response to Arguments
Claim rejection as to claims 1-11, and 27-28 under 35 U.S.C. 101 has been withdrawn due to amendment and argument.
Claim rejection as to claims 1-11, and 27-28 under 35 U.S.C. 112b has been withdraw due to amendment and argument.
Applicant’s arguments with respect to rejections of claims1-8 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Dirndorfer, DE102014015493 (A1) has been carefully considered.  Applicant’s argument seems to direct to newly added language that has not been previously considered.  As such, the amended new language necessitates new ground of rejection as set forth in this Office Action.  
Applicant does not seem to provide additional argument against any of the dependent claims other than their dependency of the independent claim 1.  Because independent claim 1 is rejected, none of the dependent claims cures the deficiency of the independent claim 1.  As such, dependent claims 2-8 are also rejected.
Applicant’s amendment to claims has necessitated a new ground of rejection as new matter under 35 U.S.C. 112(a) as set forth in this Office Action.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended limitation, “monitoring an internal state of the vehicle by determining, via the autonomous vehicle control system, confidence levels associated with path traversability, levels of surrounding traffic, estimates of roadway locations, and onboard sensor operability” as recited in independent claim 1 is new matter because there is no specification support.  [0060] of the specification discusses “associated with path traversability, levels of surrounding traffic, estimates of roadway locations, and onboard sensor operability” but has no mention of determination of internal state of vehicle.  Therefore, the specification does not explicitly or implicitly support the limitation “monitoring an internal state of the vehicle by determining, via the autonomous vehicle control system, confidence levels associated with path traversability, levels of surrounding traffic, estimates of roadway locations, and onboard sensor operability” as recited in independent claim 1 and constitutes new matter as amended. 
The amended limitation, “detecting an anomaly based on the monitored internal state, wherein upon detecting the anomaly, the autonomous vehicle control system determines a time requirement, associated with resolving the anomaly, using one or more time thresholds” as recited in independent claim 1 is new matter because there is no specification support.  [0063] of the specification supports “detecting the anomaly, the autonomous vehicle control system determines a time requirement, associated with resolving the anomaly, using one or more time thresholds” but does not explicitly or implicitly support “detecting an anomaly based on the monitored internal state”.  Therefore, “detecting an anomaly based on the monitored internal state” as recited in independent claim 1 constitutes new matter as amended. 
The amended limitation, “wherein the autonomous vehicle control system passes control of the vehicle to the external entity when the autonomous vehicle control system detects a change to the monitored internal state” as recited in dependent claim 6 is new matter because there is no specification support.  [0031] of the specification supports “wherein the autonomous vehicle control system passes control of the vehicle to the external entity when the autonomous vehicle control system detects an anomaly” but does not explicitly or implicitly support “detects a change to the monitored internal state”.  Therefore, “detects a change to the monitored internal state” as recited in dependent claim 6 constitutes new matter as amended. 
Dependent claims 2-11, 28, and28 are rejected based on their dependency on the rejected base independent claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 27, and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Dirndorfer, DE102014015493 (A1) in view of Marberger, US2018/0292820 (A1).  
As to claim 1, Dirndorfer teaches a method implemented with an autonomous vehicle control system, the autonomous vehicle control system including a processor, one or more onboard sensors, and memory that stores processor executable instructions which when executed by the processor configures the processor to execute the method (Fig. 1 and related text) comprising:
autonomously operating a vehicle (“As explained at the beginning, a switchover to the second operating mode can take place when a system limit for automated guidance of the motor vehicle has been reached. Such system limits can be specified by the motor vehicle itself, for example when the motor vehicle is moved close to or in the physical limit area that is specified by the parameters of the motor vehicle and the surroundings, in particular by static friction between the tires of the motor vehicle and the road. However, system limits for automated guidance can also be reached if the limits of data acquisition or data processing are reached. A change to the second operating mode can thus take place if the environment data do not allow sufficient detection and analysis of the motor vehicle environment for driving through an existing driving situation. This can be the case in particular when the sensor data is of insufficient quality, for example when the recording of sensor data is disturbed by the effects of the weather or when the surrounding situation to be recorded is very complex.”, ¶12);
monitoring an internal state of the vehicle by determining, via the autonomous vehicle control system, confidence levels associated with path traversability, levels of surrounding traffic, estimates of roadway locations, and onboard sensor operability (“quality information item can represent an individual value which consists of individual recognition probabilities or respectively. Accuracys for determined data and/or degree of completeness are calculated)”, ¶12-13);
passing the control of the vehicle to an external entity, or permitting user controls to provide interaction with one or more vehicle systems, based on the determined time requirement (switch over or switch back of operating modes of external control and user control based on vehicle system limits to sufficient analysis of sufficient quality of data analysis, ¶11-12).
Dirndorfer teaches autonomously operating a vehicle but does not specifically teach the method comprising:
autonomously operating a vehicle according to a control loop implemented by the autonomous vehicle control system;
detecting an anomaly based on the monitored internal state, wherein upon detecting the anomaly, the autonomous vehicle control system determines a time requirement, associated with resolving the anomaly, using one or more time thresholds.
However, Marberger shows a prediction model according to which control is transferred from automatic control to operator on board the vehicle in the form of a control loop based on monitored internal states of vehicle and operator (Marberger: ¶28, 30), and detecting confusing traffic conditions based on monitoring vehicle sensor to transfer control between automatic control and operator control in different time period with respect to a predetermined time interval (Marberger: abs, ¶4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operating modes of autonomous vehicle system as taught by Dirndorfer to include autonomously operating a vehicle according to a control loop implemented by the autonomous vehicle control system; and detecting an anomaly based on the monitored internal state, wherein upon detecting the anomaly, the autonomous vehicle control system determines a time requirement, associated with resolving the anomaly, using one or more time thresholds as taught by Marberger to support driving tasks of a vehicle operator (Dirndorfer: ¶2). 
As to claim 2, Dirndorfer modified by Marberger teaches the method wherein the anomaly includes any of a sensed environmental condition or an attained internal state of the vehicle under which the autonomous control system cannot determine a confidence level within a predetermined level of uncertainty (Dirndorfer: degree of completeness, detection probabilities or accuracies of detection of sensor data, ¶12-13).
As to claim 3, Dirndorfer modified by Marberger teaches the method further comprising:
receiving, at the autonomous vehicle control system, via a wireless communication channel, information associated with the detected anomaly, wherein the information is generated from an analysis performed by the external entity and broadcasted on the wireless communication channel therefrom (Dirndorfer: Fig. 1 and related text, ¶29, 25).
As to claim 4, Dirndorfer modified by Marberger teaches the method wherein the external entity comprises: 
one or more remote processors in operable communication with the vehicle over a wireless communication channel, (Dirndorfer: Fig. 1 and related text, ¶29) and
one or more user interfaces in operable communication with the one or more remote processors, wherein the one or more user interfaces are configured to receive input from one or more human experts (Dirndorfer: Fig. 1 and related text, “for example the operating unit 14, is selected as the operating unit 14 by a central device 17 of the remote control device 10, via which the motor vehicle 1 is remotely controlled. The guidance of the motor vehicle then takes place as a function of operator inputs of the operator assigned to the selected operating unit 14”, ¶29).
As to claim 5, Dirndorfer modified by Marberger teaches the method wherein the autonomous vehicle control system passes control of the vehicle to the external entity when the autonomous vehicle control system determines that the time requirement associated with resolving the anomaly is greater than a predetermined period of time (Dirndorfer: Fig. 1 and related text, ¶25-29).
As to claim 6, Dirndorfer modified by Marberger teaches the method wherein the autonomous vehicle control system passes control of the vehicle to the external entity when the autonomous vehicle control system detects a change to the monitored internal state (Dirndorfer: Fig. 1 and related text, ¶25-29).
As to claim 7, Dirndorfer modified by Marberger teaches the method wherein the autonomous vehicle control system permits user controls to provide interaction with one or more vehicle systems when the time requirement associated with resolving the anomaly is less than a predetermined period of time (Dirndorfer: Fig. 1 and related text, ¶25-29; Marberger; abs; see claim 1 above for reasons and rationale to combine).
As to claims 8, 27, and 28, Dirndorfer modified by Marberger teaches the method further comprising:
receiving, at the autonomous vehicle control system, instructions from the external entity to resume  autonomous operation of the vehicle by the autonomous vehicle control system (Dirndorfer: “A highly automated and a fully automated guidance of a motor vehicle differ in that a risk-minimal system state can always be brought about by the driver assistance system itself during a fully automated guidance.”, ¶2).
Claims 9-11 are rejected under 35 U.S.C. §103 as being unpatentable over Dirndorfer, DE102014015493 (A1) in view of Marberger, US2018/0292820 (A1), further in view of Iagnemma, US 2017/0336788 (A1).  
As to claim 9, Dirndorfer modified by Marberger does not specifically teach the method further comprising:
receiving, at the autonomous vehicle control system, information from a regulatory entity; and
operating the vehicle according to the control loop implemented by the autonomous vehicle control system, in any of a region or space based on the received information.
However, Iagnemma teaches that local rules of operation of vehicle and traffic rules of road in a database of the memory are transmitted to the autonomous vehicle to travel along a trajectory and enable control actions of the operational features and functions of the autonomous vehicle (Iagnemma: abs, ¶71, 101-102, 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operating modes of autonomous vehicle system as taught by Dirndorfer and Marberger to include receiving, at the autonomous vehicle control system, information from a regulatory entity; and operating the vehicle according to the control loop implemented by the autonomous vehicle control system, in any of a region or space based on the received informationas taught by Iagnemma to support driving tasks of a vehicle operator (Dirndorfer: ¶2). 
As to claim 10, Dirndorfer modified by Marberger and Iagnemma teaches the method wherein the received information includes any of a rule or regulation for operation of the vehicle in the region or space (“computer system 18 (data processor) located on the vehicle that is capable of executing algorithms 69, e.g., as described in this application. The algorithms, among other things, process data provided by the above sources and (in addition to other results discussed below), compute potential trajectories that the ego vehicle may follow through the local environment over a short future time horizon (the time horizon can be, for example, on the order of 2-5 seconds, although, in some cases, the time horizon can be shorter (for example, fractions of seconds) or longer (for example tens of seconds, minutes, or many minutes). The algorithms can also jointly analyze the potential trajectories, the properties of the environment (e.g. the locations of neighboring vehicles and other obstacles), and the properties of the local road network (i.e. the positions and physical properties of travel lanes) to identify alternative travel lanes or other travel paths that contain safe trajectories for the ego vehicle to travel along.”, ¶73).
As to claim 11, Dirndorfer modified by Marberger and Iagnemma teaches the method further comprising:
storing the received information in the memory for operation of the vehicle in the region or space (“Data sources 64 providing road maps drawn from GIS databases, potentially including high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties (such as the number of vehicular and cyclist travel lanes, lane width, lane traffic direction, lane marker type, and location), and maps describing the spatial locations of road features such as crosswalks, traffic signs of various types (e.g., stop, yield), and traffic signals of various types (e.g., red-yellow-green indicators, flashing yellow or red indicators, right or left turn arrows). In some instances, such data is stored on a memory unit 65 on the vehicle or transmitted to the vehicle by wireless communication from a remotely located database 67”, ¶71).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667